Citation Nr: 0522829	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals, fracture, right elbow, with loose joint bodies.



REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1957.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran testified in support of this claim at a hearing 
held before the Board at the RO in November 2003.  In October 
2004, the Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.

In its prior remand, the Board noted that, during a VA 
examination conducted in January 2002, the veteran raised a 
claim of entitlement to service connection for fungus of the 
toenails.  The Board further noted that the RO acknowledged 
this claim in a VA Form 21-6789 (Deferred Rating Decision) 
dated August 2003, but did not adjudicate it or undertake any 
other action in response.  The Board thus referred this 
matter to the RO for appropriate action.  However, while this 
case was in remand status, the RO, via AMC, took no action 
regarding this matter.  Accordingly, the Board again refers 
this matter to the RO for appropriate action.

In written statements received in January 2005 and February 
2005, the veteran and his friend present argument pertinent 
to the claim of entitlement to service connection for 
residuals of a closed head injury, including headaches and 
hearing loss, which the Board denied in its October 2004 
decision.  These statements appear to raise a claim to reopen 
the claim previously denied by the Board.  The Board too 
refers this matter to the RO for appropriate action.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran is right handed.

3.  Residuals of the veteran's right elbow fracture include a 
two-inch asymptomatic scar that causes no functional 
limitation, markedly decreased range of motion with pain, and 
additional loss of motion due to pain, weakness, lack of 
endurance and incoordination during flare-ups.

4.  The veteran's right elbow disability does not markedly 
interfere with his employability or cause frequent periods of 
hospitalization thereby rendering impractical the application 
of the regular rating schedule standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for residuals, fracture, right elbow, with loose 
joint bodies have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5205, 
5206, 5209-5213 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim of entitlement 
to an increased evaluation for a right elbow disability does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in March 2003, after initially denying his claim 
for an increased evaluation for a right elbow disability in a 
rating decision dated March 2002.  In its letter, the RO 
acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, informed him of 
the change in the law and VA's duty to assist, and indicated 
that it was developing the veteran's claim pursuant to this 
duty.  The RO noted the evidence it had received in support 
of the veteran's claim and indicated that it would make 
reasonable efforts to assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the sources of that evidence.  The RO further indicated that, 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  The RO also advised 
the veteran to send to VA any evidence he had that he wished 
VA to consider in support of his claim.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In rating decisions dated March 2002, January 2003 and March 
2005, a statement of the case issued in July 2003, a remand 
issued in October 2004, a letter dated November 2004, and a 
supplemental statement of the case issued in March 2005, VA, 
via the RO, Board and AMC, provided the veteran all of the 
same information provided in the March 2003 letter.  As well, 
VA indicated that if the veteran wished VA to obtain private 
medical records on his behalf, he should sign the enclosed 
forms authorizing their release.  As well, VA informed the 
veteran of the additional evidence it had received, and the 
evidence it was responsible for securing, in support of the 
veteran's claim.  VA explained the reasons for which it 
denied the veteran's claims and identified the evidence it 
had considered in doing so and the evidence still needed to 
substantiate that claim.  VA also furnished the veteran all 
provisions pertinent to his claim, including those governing 
VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the March 2003 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, it secured and 
associated with the claims file the only evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and VA and private treatment records.  
Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him two VA 
examinations, during which examiners discussed the severity 
of the veteran's right elbow disability.    

Under the facts of this case, "the record has been fully 
developed" and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  See also Mayfield 
v. Nicholson, No. 02-1077, slip op. at 15 (Vet. App. April 
14, 2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984))).  Given that VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
this claim ready for appellate review.     



II.  Analysis of Claim

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's November 
2003 personal hearing, the 30 percent evaluation currently 
assigned his right elbow disability does not accurately 
reflect the severity of his right elbow symptoms.  Allegedly, 
these symptoms have progressively worsened to such a severe 
extent, they interfere with the veteran's ability to function 
at work and to perform typical daily activities.  These 
symptoms reportedly include numbness, burning, and decreased 
grip strength, endurance and range of motion in the right, 
dominant arm.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) (holding that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability and that, if the service-connected disability 
involves a joint rated based on limitation of motion, 
adequate consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or 
maligned joints due to healed injury are entitled to at least 
the minimum compensable evaluation for the joint.  38 C.F.R. 
§ 4.59 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

In this case, the RO has most recently evaluated the 
veteran's right elbow disability as 30 percent disabling 
pursuant to Diagnostic Code (DC) 5213.  DC 5213, which 
governs ratings of impairment of supination and pronation, 
provides that a 30 percent evaluation is assignable for 
limitation of pronation of the major side with motion lost 
beyond middle of arc.  It also provides that a 30 percent 
evaluation is assignable for loss of bone fusion with the 
major hand fixed in full pronation.  A 40 percent evaluation 
is assignable for loss of bone fusion with the major hand 
fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, DC 
5213 (2004).

The RO has also rated the veteran's right elbow disability 
pursuant to DC 5206.  DC 5206 provides that a 30 percent 
evaluation is assignable for flexion of the major forearm 
limited to 70 degrees.  A 40 percent evaluation is assignable 
for flexion of the major forearm limited to 55 degrees.  A 50 
percent evaluation is assignable for flexion of the major 
forearm limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5206(2004).  

A 40 percent evaluation is also assignable for favorable 
ankylosis of the major elbow at an angle between 90 degrees 
and 70 degrees, 38 C.F.R. § 4.71a, DC 5205 (2004), extension 
of the major forearm limited to 100 degrees, 38 C.F.R. 
§ 4.71a, DC 5207 (2004), nonunion in the upper half of the 
major ulna, with false movement and loss of bone substance 
and marked deformity, 38 C.F.R. § 4.71a, DC 5211 (2004), and 
nonunion in the lower half of the major radius, with false 
movement and loss of bone substance and marked deformity, 
38 C.F.R. § 4.71a, DC 5212 (2004).  A 50 percent evaluation 
is assignable for nonunion of the major radius and ulna with 
flail false joint.  38 C.F.R. § 4.71a, DC 5210 (2004).  A 60 
percent evaluation is assignable for other impairment of the 
major flail joint.  38 C.F.R. § 4.71a, DC 5209 (2004).    

Normal ranges of the elbow and forearm are defined by VA 
regulation as follows: flexion of the elbow from zero to 145 
degrees; pronation of the forearm from zero to 80 degrees; 
and supination of the forearm from 0 to 85 degrees.  See 38 
C.F.R. 
§ 4.71, Plate I (2004).

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's right 
elbow disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 30 percent under any 
of the pertinent DCs noted above.

As previously indicated, the veteran had active service from 
July 1954 to July 1957.  In April 1955, he received treatment 
for a crushing right elbow injury sustained when he fell off 
a fire truck and its rear tire passed over the inner aspect 
of his right arm.  This injury necessitated hospitalization, 
during which testing showed a fracture, chip, internal 
condyle, right humerus, without artery or nerve involvement.  
Later during the month, an examiner noted a large, circular 
skin defect on the medial surface of the right upper arm 
close to the elbow.  This wound was severely infected and 
required redressing.  He characterized it as a two by three 
centimeter lacerated puncture wound of the right arm.  He 
noted that there was a slight decrease in pain with numbness 
on the volar surface of the forearm, but no loss of motion of 
the fingers or elbow and no evidence of bone pathology.  He 
prescribed medication and recommended quarters or light duty.  
Subsequent treatment included soaks and dressings.  

During a follow-up visit in May 1955, an examiner noted that 
the veteran had limitation of extension and flexion of the 
right elbow.  He referred the veteran for further evaluation 
and physical therapy, if necessary.  On referral, another 
examiner confirmed limitation of extension of the forearm and 
recommended certain exercises to improve this condition.  In 
July 1955, the veteran reported periodic pain in the medial 
aspect of the right elbow.  The examiner noted good motion, 
indicated that the scar tissue was not contracted, 
recommended no treatment, and concluded that the right arm 
looked fine.  

In April 1956, the veteran complained of tenderness, pain 
while flexing arm, and weakness when using his right hand.  
X-rays showed a boney spur arising from the medial epicondyle 
region of the right humerus, representing the result of 
healing of the chip fracture, two small areas of 
calcification lying in the soft tissues adjacent to the 
medial epicondyle, evidently representing small non-united 
chip fractures from the old injury.  An examiner noted a 
well-healed scar on the right elbow that was somewhat tender 
to pressure, with no signs of inflammation.  Another examiner 
noted that the veteran's symptoms were not sufficiently 
severe to justify more radical treatment or a change in the 
veteran's profile.  On separation examination conducted in 
May 1957, an examiner noted a four centimeter scar on the 
right elbow, indicated that with the exception of that scar, 
which represented the only residual of the veteran's injury, 
the veteran had made a complete recovery.  

Since discharge from service, the veteran has received 
treatment for, and undergone evaluations of, his right elbow 
disability.  In July 1957, C.A. Wheeler, M.D., indicated that 
on examination, the veteran had pain on use of his right 
elbow, residual numbness of the forearm, some limitation of 
extension of the elbow, and a scar over the lower end of the 
humerus region.  During a VA examination conducted in 
September 1957, an examiner noted a one inch old, healed, 
linear, nontender scar, a one by one and a half inch jagged, 
healed nontender scar, a slightly tender prominent bony 
nodule medially, pain on forced extension of the forearm, and 
difficulty pronating and supinating the right hand.  X-rays 
showed several loose bodies. 

Based on the results of the private evaluation and VA 
examination, in a rating decision dated September 1957, the 
RO granted the veteran service connection for residuals, 
fracture, right elbow, with loose joint bodies, and assigned 
that disability a 20 percent evaluation (later increased to 
30 percent).  

During a VA examination conducted in September 1962, the 
veteran, who was working as a barber, indicated that he was 
unable to lift anything heavy or use shears, and felt pain, 
especially in damp, cold weather, and constant numbness.  The 
examiner noted good grip, but an inability to maintain such a 
grip, an inability to straighten the lower arm or elbow more 
than 150 degrees, and an irregular two by one inch scar on 
the upper arm.  He diagnosed residuals of a fractured right 
elbow.  

In April 1974, Robert G. Weiner, M.D. evaluated the veteran, 
who reported that he had done extremely well since his 
injury, but experienced a sense of weakness and a rubbery 
feeling after heavy use.  He also reported that he had been 
lifting weights and exercising his arm and that these 
activities had brought on these symptoms.  Dr. Weiner noted 
full range of motion of the right fingers, wrist and elbow, 
intact flexor muscle mass, excellent strength, no gross 
muscle defect at the region of the well-healed scars, and no 
evidence of ulnar nerve damage.  He diagnosed post-traumatic 
fibrosis of the flexor muscle mass aponeurosis.  Dr. Weiner 
informed the veteran that he had some residual scar tissue in 
the muscle mass from the injury, which had recently been 
placed under an abnormal amount of stress.  This in turn 
resulted in the fibrosis causing mild symptoms.  Dr. Weiner 
indicated that decreased activity or continued stress of the 
arm for the purpose of building the flexor muscle mass could 
cause these symptoms to dissipate spontaneously.  

In November 2001, the veteran filed a claim for an increased 
evaluation for his right elbow disability.  Approximately two 
weeks later, he presented to a VA Medical Center for his 
first physical examination.  He reported one complaint: 
worsening right arm pain in certain positions.  The examiner, 
a nurse practitioner, noted normal strength, a scar and 
indentation in the muscle at the medial epicondyle, pain on 
lateral rotation of the right wrist, and no neurological 
abnormalities.  She diagnosed a service-connected injury 
without good pain control.   

During a VA examination conducted in January 2002, the 
veteran reported that he had been working as a barber until 
1995, when his right elbow pain, stiffness, lack of endurance 
and weakness had caused him to work less frequently, four 
days weekly, four hours daily.  He indicated that he could 
not hold up his right arm straight and could not use it for 
extended periods due to fatigue.  He described flare-ups of 
pain occurring constantly and lasting for hours, initiated by 
physical activity, including barbering.  He further indicated 
that he could do most activities other than taking out the 
trash, pushing a lawn mower, vacuuming and gardening.

The examiner noted that the veteran was right hand dominant, 
had an abnormal right elbow with abnormal motion and 
instability, and had flexion to 100 degrees with pain at 90 
degrees, and supination and pronation to 40 degrees with 
pain.  He indicated that the veteran's range of motion of the 
right elbow was limited by pain, weakness, lack of endurance 
and incoordination, but not fatigue.  He also indicated that 
the pain had the greatest functional impact.  He noted that 
there were no signs of arthritis.  The examiner diagnosed 
status post right elbow fracture with loose joint bodies and 
limitation of motion with pain.  He concluded that this 
condition caused severe right forearm restrictions on all 
daily living activities requiring the use of the right arm, 
significant and marked restrictions on the veteran's ability 
to perform the duties required as a barber, and limitations 
lifting heavy objects and frequently pushing and pulling.    

During a VA examination conducted in December 2004, the 
veteran reported that he was still self employed as a barber, 
but was unable to carry out all of his duties in that 
position due to loss of motion of his right elbow.  The 
examiner noted a two inch scar on the medial aspect of the 
right elbow, markedly decreased range of motion, with flexion 
to 120 degrees of 150 degrees, extension to -10 degrees, 
pronation to 40 degrees of 80 degrees and supination to 40 
degrees of 80 degrees, and pain on motion.  The examiner 
concluded that the veteran had progressive deterioration in 
the functioning of his right elbow with a 50 percent decrease 
in range of pronation, supination and extension.  He further 
concluded that this loss of motion in addition to early 
fatigability and continual pain interfered with the veteran's 
abilities as a barber and caused a marked loss of income.   

According to the medical evidence of record, residuals of the 
veteran's right elbow fracture include a two-inch 
asymptomatic scar that causes no functional limitation, 
markedly decreased range of motion with pain, and additional 
loss of motion due to pain, weakness, lack of endurance and 
incoordination during flare-ups.  There is no evidence that, 
when the loss of motion is most severe, including during 
flare-ups, this right elbow disability causes the veteran's 
right hand to be fixed in supination or hyperpronation, which 
is required for a 40 percent evaluation under DC 5213, 
favorable ankylosis of the right elbow between 90 degrees and 
70 degrees, which is required for a 40 percent evaluation 
under DC 5205, limitation of flexion of the forearm to 55 
degrees, which is required for a 40 percent evaluation under 
DC 5206, or extension of the right forearm to 100 degrees, 
which is required for a 40 percent evaluation under DC 5207.  
There is also no evidence that this disability involves 
involvement of the flail joint, or nonunion of either the 
radius or ulna, which is required for an evaluation in excess 
of 30 percent under DCs 5209, 5210, 5211, and 5212.  
Therefore, an evaluation in excess of 30 percent is not 
assignable under any of the pertinent DCs note above or 
pursuant to 38 C.F.R. § 4.40, 4.45, as interpreted in DeLuca, 
8 Vet. App. at 202.  In the absence of evidence of 
symptomatology associated with the veteran's scars and nerve 
involvement, an evaluation in excess of 30 percent also is 
not assignable under any code governing ratings of scars and 
nerve injuries.  

There is no indication in the record that the schedular 
criteria are inadequate to evaluate the veteran's right elbow 
disability.  The evidence establishes marked interference 
with employment, but not beyond that which is contemplated in 
the assigned 30 percent evaluation.  The veteran still works 
as a barber, albeit to a lesser extent, and there is no 
indication in the record that he is limited from pursuing 
other employment that does not involve heavy lifting, pushing 
and pulling, and/or repetitive use of the right arm.  There 
is also no indication in the record that the veteran's right 
elbow disability necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards.  In light of this fact, the Board is not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
right elbow disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the 30 percent evaluation currently 
assigned that disability is the most appropriate given the 
medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 30 
percent for residuals, fracture, right elbow, with loose 
joint bodies have not been met.  In reaching this decision, 
the Board considered the complete history of this disability 
as well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record with regard to this 
claim, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied.  


ORDER

An evaluation in excess of 30 percent for residuals, 
fracture, right elbow, with loose joint bodies is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


